Case: 12-12286    Date Filed: 02/27/2013   Page: 1 of 2

                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                        __________________________

                                No.12-12286
                           Non-Argument Calendar
                        __________________________

                      D.C. Docket No. 1:10-cv-20196-JAL


SAMCO GLOBAL ARMS, INC.,
a Florida corporation,

                                                              Plaintiff-Appellant,

                                     versus

REPUBLIC OF HONDURAS,
a foreign sovereign nation,
PROCURADURIA GENERAL DE LA REPUBLICA,
an agency or instrumentality of the Republic of Honduras,
PROCURADOR GENERAL OF THE REPUBLIC OF HONDURAS,
Rosa America Miranda de Galo, in her official capacity as Procurador
General of the Republic of Honduras, a foreign sovereign State,

                                                          Defendants-Appellees.

                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                       __________________________

                              (February 27, 2013)
                 Case: 12-12286   Date Filed: 02/27/2013   Page: 2 of 2

Before WILSON, ANDERSON and COX, Circuit Judges.

PER CURIAM:

      Samco Global Arms, Inc. appeals the district court’s dismissal of this civil

action for lack of jurisdiction under the Foreign Sovereign Immunities Act. We

affirm.

          Samco contends that the district court erred in finding that the undisputed

facts alleged and the undisputed evidence in the record fail to establish jurisdiction

under the Act. All of the arguments Samco makes on this appeal were presented to

the district court, and addressed in the court’s order and opinion granting the

Defendants’ motion to dismiss. (See Order & Opinion at Dkt. 135.) We reject

Samco’s arguments on appeal for the reasons stated in the district court’s well-

reasoned order and opinion.

      AFFIRMED.




                                             2